                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                                                      UNITED STATES DISTRICT COURT
                                   8
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     JESSE WILLARD,                                  Case No. 19-cv-02942 NC (PR)
                                  11                    Plaintiff,
                                                                                         ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                  13     CALIFORNIA DEPARTMENT OF
                                  14     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  15
                                                        Defendants.
                                  16
                                              Plaintiff, a California state inmate proceeding pro se, filed a civil rights action
                                  17
                                       pursuant to 42 U.S.C. § 1983. The events of which Plaintiff complains occurred primarily
                                  18
                                       at California State Prison, Corcoran, which is located in Kings County within the Eastern
                                  19
                                       District of California. See 28 U.S.C. § 84(b). Venue therefore is proper in the Eastern
                                  20
                                       District of California. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and
                                  21
                                       pursuant to 28 U.S.C. § 1406(a), this case is TRANSFERRED to the United States
                                  22
                                       District Court for the Eastern District of California. The Clerk of the Court is directed to
                                  23
                                       transfer the case forthwith.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                  26   DATED:           August 2, 2019                    __________________________
                                                                                          NATHANAEL M. COUSINS
                                  27                                                      United States Magistrate Judge
                                  28
                                       Case No. 19-cv-02942 NC (PR)
                                       ORDER OF TRANSFER
